 1
 2
 3
 4                                              JS-6
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    CODY JAMES CONCEPCION,                      Case No. EDCV 19-922-PSG (KK)
11                              Petitioner,
12                        v.                      JUDGMENT
13    ROBERT NEUSCHMID, Warden,
14                              Respondent.
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that this action is DISMISSED without
20   prejudice as moot.
21
22   Dated: October 15, 2019
                                              HONORABLE PHILIP S. GUTIERREZ
23                                            United States District Judge
24
25
26
27
28
